PER CURIAM.
The trial court declined to issue a writ of mandamus to the City of Florida City, Florida, commanding the City to grant its approval in all respects to petitioners’ application to the State Beverage Department for' liquor license and to grant the occupational licenses and other necessary permits of any kind whatsoever required to operate a “restaurant and nightclub” in Florida City. The trial judge set forth his findings from the evidence as follows :
. the Court . . . finds that the use of said premises as a restaurant-lounge is a nuisance within the meaning of Section 11, Master Zoning Code of the City of Florida City, Florida and a menace to the life and property of the citizens of Florida City, Florida, law enforcement agencies, and the patrons of said, establishment.
“The Court further finds that Petitioner, Ralph King, was previously licensed to operate said cafe prior to it being closed by the State Beverage Department; and that, Isaiah King, Ralph King, and Adolph King, a former operator, are brothers.”
On this appeal, the petitioners have failed to show that they were, under the facts found, entitled to the writ. See Myers v. State ex rel. Thompson, 81 Fla. 32, 87 So. 80 (1921) and De Groot v. Sheffield, Fla. 1957, 95 So.2d 912.
Affirmed.